Citation Nr: 1432916	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-40 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death, and if so, whether service connection for the cause of the Veteran's death is warranted.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to November 1966 and from May 1967 to December 1973.  He died in March 1987.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2007, the Appellant testified at a hearing before a Decision Review Officer (DRO), and in April 2010, she testified at a videoconference hearing before the undersigned.  Transcripts of these hearings are of record.  

This case was previously before the Board in May 2010, when the Board reopened and denied the Appellant's claim of entitlement to service connection for the Veteran's cause of death.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A September 2011 Memorandum Decision set aside the Board's May 2010 decision for proceedings consistent with the findings of the Memorandum Decision.  


FINDINGS OF FACT

1.  An unappealed July 1987 decision denied service connection for the cause of the Veteran's death.

2.  The evidence received since the July 1987 decision, that is neither cumulative nor redundant of evidence then of record, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating that claim.  

3.  The cause of the Veteran's death was stroke due to Moyamoya disease.  

4.  The Veteran's Moyamoya disease had onset during his active service.  


CONCLUSIONS OF LAW

1.  The July 1987 decision denying the Veteran's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  3.156(a) (2013).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In this case, the Board is reopening and granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


New and Material Evidence

In a July 1987 decision, the RO first denied the Appellant's claim for VA death benefits, to include service connection for the cause of the Veteran's death, and provided notice of her appellate and procedural rights.  The basis of that decision was stated as the Veteran's death not being due to a service connected disability.  

No evidence and no notice of disagreement with the 1987 decision was received within one year of the mailing of notice of the decision and of her procedural and appellate rights.  Under such circumstances the decision is deemed final and generally may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013); see also 38 C.F.R. § 3.156(b) (2013).  

An exception to this general rule of not reopening and allowing a previously denied claim is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Since the July 1987 decision, additional evidence has been submitted, including medical records from February 1986 to March 1987, the results of the Veteran's autopsy, a July 2006 VA opinion, a September 2009 letter from a private physician, the Appellant's March 2007 hearing testimony, and the Appellant's April 2010 Board hearing testimony.  That evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly-submitted evidence, the Appellant's previous claim for service connection for the cause of the Veteran's death was denied because the evidence did not demonstrate that the Veteran's death was due to a service-connected disability.  The newly-submitted evidence concerns a link between symptoms that the Veteran experienced during active duty service and his cause of death, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim of entitlement to service connection for the cause of the Veteran's death must be reopened.


Service Connection for Cause of Death

The law provides Dependency and Indemnity Compensation for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013)  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Of record is a Certificate of Death documenting that the Veteran died of a presumed midbrain tumor in March 1987, but noting that an autopsy was pending.  The March 1987 autopsy report reveals that the Veteran died of cerebral arterial occlusive disease, also known as Moyamoya disease.  The medical examiner noted that Moyamoya disease is a rare disorder "of uncertain etiology" marked by occlusion of the main branches of the carotid artery with formation of collateral vessels.  He determined that the Veteran's history of migraine headaches "suggests the presence of altered vascular reactivity."  He noted the Veteran's history of smoking three to four packs of cigarettes per day for more than 25 years, and stated that smokers under 65 years have twice the death rate from coronary arterial occlusive disease than non-smokers.  The medical examiner opined that the rupture of some of the collateral vessels "probably resulted in increased hemorrhage, increased intercranial pressure and [the Veteran's] death."  

Service treatment records document that the Veteran first complained of persistent headaches in December 1968.  The clinician prescribed Darvon.  Upon follow-up a few days later, he complained of frequent headaches.  In May 1971, the Veteran complained of left temporal headaches of one month's duration, and he stated that neither aspirin nor Darvon relieved the pain.  The headaches occurred every day or every other day.  Upon follow-up a few days later, the Veteran reported that he continued to experience headaches, but that they were controlled with Fiorinal.  In October 1971, the Veteran was treated for bitemporal headaches and occasional blurry vision.  The impression was vascular headaches.  In January 1973, the Veteran was treated for diarrhea, vomiting, nausea, headache, and myalgia.  The impression was gastroenteritis.  The Veteran was involved in a motor vehicle accident in March 1973.  He denied any head trauma, and no neurological deficit was noted.  However, in June 1973, the Veteran complained of dizziness and occipital headaches that had occurred daily since the motor vehicle accident.  A neurological examination was essentially normal.  The impression was post-concussion syndrome.

Post-service, the Veteran was diagnosed with frontal headaches with slightly blurry vision in March 1976.  In November 1978, he reported that he had had headaches "for years" that started in the back of his head and progressed to the front.  The Veteran denied any other neurological symptoms.  The assessment was muscular (tension) headaches.  In January 1979, the Veteran complained that he was "still getting headaches" and that prescription medications provided only minimal relief.  Upon follow-up a few days later, the Veteran reported experiencing a headache episode in which his hands shook for about five minutes and he felt weak.  The assessment was anxiety versus actual central nervous system pathology.  An April 1979 neurological treatment note indicates that the Veteran reportedly was told as a teenager that he had migraines.  He complained of experiencing severe throbbing headaches with blurred vision, nausea, and slight photophobia since August 1978.  Medication provided no relief.  A neurological examination was normal.  The impression was "vascular type headaches (migraine variety) versus tension."  The Veteran continued to complain of headaches from May 1979 to February 1981.  

In March 1985, the Veteran received emergent treatment for a migraine with photophobia of two days' duration.  He reported a history of migraines, but had not had one in over a year.  In February 1986, the Veteran reported a left-sided headache of three weeks' duration.  A neurological examination was normal.  The assessment was "cephalalgia - probably tension related."  A neurological note dated a few days later shows that the headaches could be right sided, left sided, or bilateral, and they were sometimes associated with nausea.  The assessment was muscle tension and vascular headaches.  In September 1986, the Veteran hit his head against a car hood.  According to his wife, he did not lose consciousness.  However, approximately one week later the Veteran began to experience intermittent symptoms of double vision, nausea, wide-based gait, stiff neck, clumsiness, and fatigue.  In February 1987, the Veteran was treated for a headache of two days' duration along with left facial numbness and slurred speech.  Neurological examinations were normal.  A CT scan of the head was also normal.  The assessment was cluster headache.  

On March 2, 1987, the Veteran was treated for a headache, nausea, lethargy, and confusion.  The initial CT scan of the brain was normal, but the Veteran lapsed into a coma the following day.  A CT scan on March 3, 1987 showed a significant change in ventricular size suggestive of an obstructive process.  A third CT scan performed later that day showed evidence of pneumocephalus, hemorrhage, and partial resolution of hydrocephalus.  The Veteran died on March [redacted], 1987, and an autopsy was performed.  The Veteran's amended death certificate indicates that the Veteran's immediate cause of death was a stroke, due to or as a consequence of a vascular malformation.  

A March 1987 autopsy report notes that the Veteran had a history of migraine headaches that dated back to 1972.  The pathologist reviewed the medical records and noted a two-year period without headache symptoms that ended in September 1986.  [The Board notes that this observation is incorrect.  As discussed above, the Veteran was treated for headaches in March 1985 and February 1986.]  At that time, the Veteran's wife observed difficulty with gait and fine finger movements.  The pathologist determined that the Veteran's history of migraine headaches "suggests the presence of altered vascular reactivity."  The diagnoses included cerebral vascular occlusive disease and vascular malformation (Moyamoya disease); marked diffuse autolytic change - brain ("respirator brain"); herniation of midbrain, brainstem, cerebellar tonsils; and pneumonia right middle lobe.  The pathologist concluded that "the rupture of some of the collateral vessels probably resulted in hemorrhage, increased intracranial pressure and [the Veteran's] death."

In January 2012, A.C., a nurse, stated that headaches can be the first presenting symptom of Moyamoya disease, and noted that the Veteran suffered from headaches as early as 1968.  A.C. stated that headaches associated with Moyamoya are migraine-like and resistant to medical therapies, similar to the headaches suffered by the Veteran.  A.C. also noted that the etiology of Moyamoya disease is unclear.  She opined that "it is at least as likely as not that [the Veteran's] in-service vascular headaches were in fact the first manifestations of Moyamoya disease (cerebral arterial occlusive disease), which eventually caused the veteran's death."

In June 2012, the Board sought an expert opinion from a neurologist with the Veterans Health Administration (VHA).  The neurologist was asked to opine whether it was at least as likely as not that the headaches the Veteran experienced during his second active duty period (May 1967 to December 1973) were an early manifestation of the disease that caused his death.

In August 2012, the Board obtained an expert medical opinion from a VHA neurologist (the August 2012 VA neurologist).  He reviewed the claims file, to include A.C.'s report, medical records from March 1987, and the March 1987 autopsy report.  The August 2012 VA neurologist acknowledged that the Veteran experienced headaches while on active duty and that he continued to experience headaches after discharge.  He noted that the headaches were designated, on occasion, as migraine and tension headaches, and that they were not accompanied by stroke-like deficits.  He also noted that Moyamoya disease is a rare cerebrovascular entity, and that headaches are a common occurrence in the general population.  The August 2012 VA neurologist indicated that patients with Moyamoya disease, as in the general population, may experience headache, and wrote "[t]here is no data to suggest that headaches are expected in Moya-moya disease.  There is no data to support a cause and effect relationship."  He indicated that headaches can occur in ischemic strokes, and that approximately 25 percent of ischemic strokes may have a concurrent headache.  However, he explained that "the great majority of ischemic strokes are not associated with headache."  He further explained that "[t]here is no reason to infer that the patient's headaches, occurring on multiple occasions over 25 years, reflected any relationship to cerebrovascular disease."  In sum, the August 2012 VA neurologist opined that it was less likely as not that the headaches experienced by the Veteran during service were an early manifestation of the disease that caused his death.

In October 2012, Dr. M.S., a neurologist, opined that Moyamoya disease or cerebral arterial occlusive disease was a principal or contributory cause of the Veteran's death.  Dr. M.S. based his opinion on the medical records, specifically the autopsy report.  Dr. M.S. further opined that the Veteran's in-service headaches were the first manifestations of the disease that caused his death, explaining that "[t]his is supported by the medical literature."  The doctor cited two medical articles, but he did not attach any articles to his opinion.

In December 2012, the Board again solicited an expert opinion from a VHA neurologist.  The Board again asked the neurologist to opine whether it was at least as likely as not that the headaches the Veteran experienced during his second active duty period were an early manifestation of the disease that caused his death.  The VHA neurologist was asked to evaluate the probative value of the January 2012 opinion of A.C. and the October 2012 opinion of Dr. M.S.

In February 2013, a VHA physician board-certified in vascular neurology (the February 2013 VHA neurologist), opined that there was no clear evidence that the Veteran had Moyamoya disease and no evidence that Moyamoya caused the Veteran's demise.  He noted that it was not clear if there had been a microscopic examination of the brain at autopsy.  He attached a copy of a book chapter on Moyamoya he had written in 1995.  Upon review of this opinion, in March 2013, the Board solicited a clarifying opinion from this neurologist, noting that the neurologist did not review a full copy of the Veteran's autopsy report, which included microscopic findings, and did not discuss the probative value of the January 2012 opinion of A.C. and the October 2012 opinion of Dr. M.S.  In June 2013, the February 2013 VHA neurologist cited the microscopic finding not seen in his original report, and he reiterated his conclusion that there was no data presented in the autopsy report to support a diagnosis of Moyamoya.  He also opined that the Veteran's headaches were not related to Moyamoya disease.  He did not comment on the two private opinions of record that are favorable to a diagnosis of Moyamoya and the appellant's appeal.

Upon review of this evidence, in September 2013, the Board solicited an additional medical opinion from a VHA vascular neurologist.  In November 2013, this neurologist, following an extensive review of the medical evidence of record, found that the Veteran suffered from recurrent headaches in the years leading up to his death.  He noted that headaches are extremely common in the population at large, and the nature of the Veteran's headaches did not point to any specific underlying pathological entity.  This neurologist found that the Veteran's 1987 autopsy report was insufficiently detailed to allow one to conclude that the Veteran suffered from Moyamoya, which is an extremely rare condition.  He noted that there was no description of the distal carotid arteries or proximal arteries of the circle of Willis to allow for a diagnosis of Moyamoya.  The November 2013 VHA neurologist expressed agreement with the opinions expressed by the February 2013 neurologist in February and June 2013. 

The November 2013 VHA neurologist disagreed with the findings of A.C. for several reasons.  First, he noted that nurses are not licensed to diagnose medical conditions.  Regardless, even accepting A.C.'s opinion as competent evidence, he expressed disagreement with her conclusion because there was insufficient pathological evidence to support a diagnosis of Moyamoya.  He disagreed with the opinion of Dr. M.S. because Dr. M.S. accepted a diagnosis of Moyamoya in the Veteran, which the November 2013 VHA neurologist found not to be supported by the medical evidence of record.  The November 2013 VHA supported his findings with a review of medical literature.  

In March 2014, Dr. M.S. submitted an additional opinion, noting that the CT findings in the Veteran's case, specifically a March 1987 brain CT, were consistent with Moyamoya disease.  Dr. M.S. indicated that it was incorrect to observe that there was no evidence either pathologically or clinically that the Veteran did not have Moyamoya disease.  Dr. M.S. noted that the pathological report indicated that the Veteran had Moyamoya disease, and the clinical symptoms of headache and stroke-like symptoms were consistent with Moyamoya disease.  Dr. M.S. found that it was at least as likely as not that the clinical symptoms and pathologic report represented Moyamoya disease.  Dr. M.S. stated that the Veteran's in-service symptomatology of headaches were the first manifestations of Moyamoya disease that caused his death.

The expert opinions just discussed present a complicated picture in which the experts in this case are in disagreement.  The principle disagreement is whether the Veteran had Moyamoya disease.  On balance, the Board is left with reasonable doubt as to whether he had Moyamoya disease.  Because the evidence is at least in equipoise as to whether he had Moyamoya disease, the Board must resolve reasonable doubt in the appellant's favor and find that he did have Moyamoya disease.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Having made that determination, the Board finds that the preponderance of evidence 

(CONTINUED ON NEXT PAGE)

establishes that the Veteran died from Moyamoya disease and that this disease had onset during his active service.  Therefore, the Appellant's claim of entitlement to service connection for the cause of the Veteran's death must be granted.  


ORDER

New and material evidence has been received and the claim for service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


